Exhibit 10.7




UNLIMITED GUARANTY




THIS UNLIMITED GUARANTY (“Guaranty”) is made as of the 21 day of August, 2009 by
Guarantor (as hereinafter defined) for the benefit of Bank (as hereinafter
defined).

1.

Definitions.   As used in this Guaranty, the following terms have the meanings
indicated below:

“Affiliates,” when used with respect to any Person, means any other Person that,
directly or indirectly, controls or is controlled by or is under common control
with such Person. For purposes of this definition “control” (including the terms
“controlled by” and under “common control with”), with respect to any person,
means possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.

“Bank” means COMPASS BANK, and its successors and assigns, whose address for
notice purposes is the following:

COMPASS BANK

8080 North Central Expressway

Suite 320

Dallas, Texas 75206

Attn: Dallas Commercial Funding Department

“Borrower” (whether one or more) means COSTAR VIDEO SYSTEMS, LLC and such
Person’s successors

and assigns.

“Debtor Relief Laws” means Title 11 of the United States Code, as now or
hereafter in effect, or any other applicable law, domestic or foreign, as now or
hereafter in effect, relating to bankruptcy, insolvency, liquidation,
receivership, reorganization, arrangement or composition, extension or
adjustment of debts, or similar laws affecting the rights of creditors.

“Guaranteed Indebtedness” means (a) all indebtedness, obligations and
liabilities of Borrower to Bank of any kind or character, now existing or
hereafter arising, whether direct, indirect, related, unrelated, fixed,
contingent, liquidated, unliquidated, joint, several or joint and several, and
regardless of whether such indebtedness, obligations and liabilities may, prior
to their acquisitions by Bank, be or have been payable to or in favor of a third
party and subsequently acquired by Bank (it being contemplated that Bank may
make such acquisitions from third parties), including, without limitation, all
indebtedness, obligations and liabilities of Borrower to Bank now existing or
hereafter arising by note, draft, acceptance, guaranty, endorsement, lease,
letter of credit, assignment, purchase, overdraft, discount, indemnity agreement
or otherwise, (b) all accrued but unpaid interest on any of the indebtedness
described in (a) above, and including any and all pre-and post-maturity interest
thereon, including, without limitation, post-petition interest and expenses
(including attorneys’ fees), if Borrower is the debtor in a bankruptcy
proceeding under the Debtor Relief Laws, whether or not allowed under any Debtor
Relief Law, (c) all obligations incurred by Borrower under any agreement between
Borrower and Bank or any affiliate of Bank, including but not limited to an ISDA
Master Agreement, whether now existing or hereafter executed, which provides for
an interest rate, currency, equity, credit or commodity swap, cap, floor or
collar, spot or foreign currency exchange transaction, cross currency rate swap,
currency option, any combination of, or option with respect to, any of the
foregoing or similar transactions, for the purpose of hedging the Borrower’s
exposure to fluctuations in interest rates, currency, stock, portfolio or loan
valuations or commodity prices (each a “Hedge Agreement”); (d) all obligations
of Borrower and other Persons to Bank under any documents evidencing, securing,
governing and/or pertaining to all or any part of the indebtedness described in
(a), (b) and (c) above (collectively, the “Loan Documents,” which shall include
this Guaranty), (e) all reasonable costs and expenses incurred by Bank in
connection with the collection and administration of all or any part of the
indebtedness and obligations described in (a), (b), (c) and (d) above or the
protection or preservation of, or realization upon, the collateral securing all
or any part of such indebtedness and obligations, including, without limitation,
all reasonable attorneys’ fees, and (f) all renewals, extensions, modifications
and rearrangements of the indebtedness and obligations described in (a), (b),
(c), (d) and (e) above.





UNLIMITED GUARANTY – Page 1




--------------------------------------------------------------------------------

“Guarantor” (whether one or more) means SIELOX, INC. and such Person’s
successors and assigns, whose address for notice purposes is the following:

SIELOX, INC.

170 East Ninth Avenue

Runnemede, NJ 08078

“Person” means any individual, corporation, partnership, joint venture, limited
liability company or partnership (general or limited), association, trust,
unincorporated association, joint stock company, government, municipality,
political subdivision or agency, or other entity.

2.

Payment.   Guarantor is an Affiliate of Borrower and the extension of credit to
Borrower is a substantial and direct benefit to Guarantor. As an inducement to
Bank to extend or continue to extend credit and other financial accommodations
to Borrower, Guarantor, for value received, jointly and severally, does hereby
unconditionally and absolutely guarantee the prompt and full payment and
performance of the Guaranteed Indebtedness when due or declared to be due in
accordance with the terms and provisions of the Loan Documents, and at all times
thereafter. Guarantor shall promptly pay the amount due thereon to Bank within
three (3) days of the date the same is due or declared to be due, without notice
or demand, of any kind or nature, in lawful money of the United States of
America.

3.

Character of Obligations.   This is an absolute, continuing and unconditional
guaranty of payment and not of collection and if at any time or from time to
time there is no outstanding Guaranteed Indebtedness, the obligations of
Guarantor with respect to any and all Guaranteed Indebtedness incurred
thereafter shall not be affected. All Guaranteed Indebtedness heretofore,
concurrently herewith or hereafter made by Bank to Borrower shall be
conclusively presumed to have been made or acquired in acceptance hereof.
Guarantor shall be liable, jointly and severally, with Borrower and any other
guarantor of all or any part of the Guaranteed Indebtedness.

4.

No Right of Revocation.   Guarantor understands and agrees that Guarantor may
not revoke its future obligations under this Guaranty at any time as long as any
Guaranteed Indebtedness is outstanding or as long as Bank is under any
obligation to extend credit, in any form, to Borrower. If Guarantor is an
individual and dies, Guarantors obligations under this Guaranty shall be binding
on Guarantors estate.

5.

Representations and Warranties.   Guarantor hereby represents and warrants the
following to Bank:

(a)

This Guaranty may reasonably be expected to benefit, directly or indirectly,
Guarantor, and (i) if Guarantor is a corporation or limited liability company,
the Board of Directors or other governing body of Guarantor has determined that
this Guaranty may reasonably be expected to benefit, directly or indirectly,
Guarantor, or (ii) if Guarantor is a partnership, the requisite number of its
partners have determined that this Guaranty may reasonably be expected to
benefit, directly or indirectly, Guarantor, and (iii) the value of the
consideration received and to be received by Guarantor is reasonably worth at
lest as much as the liability and obligation of Guarantor hereunder, and such
liability and obligation may reasonably be expected to benefit Guarantor
directly or indirectly;

(b)

Guarantor has adequate means to obtain from Borrower on a continuing basis
information concerning the financial condition of Borrower and Guarantor is not
relying on Bank to provide such information to Guarantor either now or in the
future; and

(c)

Guarantor has the power and authority to execute, deliver and perform this
Guaranty and any other agreements executed by Guarantor contemporaneously
herewith, and the execution, delivery and performance of this Guaranty and any
other agreements executed by Guarantor contemporaneously herewith do not and
will not violate (i) any agreement or instrument to which Guarantor is a party,
(ii) any law, rule, regulation or order of any governmental authority to which
Guarantor is subject, or (iii) its organizational documents; and

(d)

Neither Bank nor any other party has made any representation or warranty to
Guarantor in order to induce Guarantor to execute this Guaranty; and





UNLIMITED GUARANTY – Page 2




--------------------------------------------------------------------------------

(e)

The financial statements and other financial information regarding Guarantor
heretofore and hereafter delivered to Bank are and shall be true and correct in
all material respects and fairly present the financial position of Guarantor as
of the dates thereof, and no material adverse change has occurred in the
financial condition of Guarantor reflected in the financial statements and other
financial information regarding Guarantor heretofore delivered to bank since the
date of the last statement thereof; and

(f)

As of the date hereof, and after giving effect to this Guaranty and the
obligations evidenced hereby, (i) Guarantor is and will be solvent, (ii) the
fair saleable value of Guarantors assets exceeds and will continue to exceed its
liabilities (both fixed and contingent), (iii) Guarantor is and will continue to
be able to pay its debts as they mature, and (iv) if Guarantor is not an
individual, Guarantor has and will continue to have sufficient capital to carry
on its business and all businesses in which it is about to engage.

6.

Covenants.   Guarantor hereby covenants and agrees with Bank as follows:

(a)

Guarantor shall not, so long as its obligations under this Guaranty continue,
transfer or pledge any material portion of its assets for less than full and
adequate consideration; and

(b)

Guarantor shall promptly furnish to Bank from time to time such financial
statements and other financial information of Guarantor as Bank may reasonably
require, in form and substance satisfactory to Bank; provided, however, if,
pursuant to the other Loan Documents, Guarantor is obligated to provide
financial statements to Bank at specific times and in a specific format, those
provisions shall control over this Section 6(b); and

(c)

Guarantor shall promptly furnish to Bank such additional information concerning
Guarantor as Bank may reasonably request; and

(d)

Guarantor shall comply with all terms and provisions of the Loan Documents that
apply to Guarantor; and

(e)

Guarantor shall promptly inform Bank of (i) any litigation or governmental
investigation against Guarantor or affecting any security for all or any part of
the Guaranteed Indebtedness or this Guaranty which, if determined adversely,
might reasonably be expected to have a material adverse effect upon the
financial condition of Guarantor or upon such security or might reasonably be
excepted to cause a default under any of the Loan documents, (ii) any claim or
controversy which might reasonably be expected to become the subject of such
litigation or governmental investigation, and (iii) any material adverse change
in the financial condition of Guarantor.

7.

Consent and Waiver.

(a)

Except as otherwise provided herein Guarantor waives (i) promptness, diligence
and notice of acceptance of this Guaranty and notice of the incurring of any
obligation, indebtedness or liability to which this Guaranty applies or may
apply and, except as expressly required by this Guaranty or the other Loan
Documents, waives presentment for payment, notice of nonpayment, protest,
demand, notice of protest, notice of intent to accelerate, notice of
acceleration, notice of dishonor, diligence in enforcement and indulgences of
every kind, and (ii) the taking of any other action by Bank, including, without
limitation, giving any notice of default or any other notice to, or making any
demand on, Borrower, any other guarantor of all or any part of the Guaranteed
Indebtedness or any other party.

(b)

Guarantor waives any rights Guarantor has under, or any requirements imposed by,
(i) Chapter 34 of the Texas Business and Commerce Code, as amended (except
rights under Section 34.04), (ii) Section 17.001 of the Texas Civil Practice and
Remedies Code, as amended, (iii) Rule 31 of the Texas Rules of Civil Procedure,
as amended, and (iv) any and all rights under Section 51.005 of the Texas
Property Code, as amended.





UNLIMITED GUARANTY – Page 3




--------------------------------------------------------------------------------

(c)

Bank may at any time, without the consent of or notice to Guarantor, without
incurring responsibility to Guarantor and without impairing, releasing, reducing
or affecting the obligations of Guarantor hereunder: (i) change the manner,
place or terms of payment of all or any part of the Guaranteed Indebtedness, or
renew, extend, modify, rearrange or alter all or any part of the Guaranteed
Indebtedness; (ii) change the interest rate accruing on any of the Guaranteed
Indebtedness (including, without limitation, any periodic change in such
interest rate that occurs because such Guaranteed Indebtedness accrues interest
at a variable rate which may fluctuate from time to time); (iii) sell, exchange,
release, surrender, subordinate, realize upon or otherwise deal with in any
manner and in any order any collateral for all or any part of the Guaranteed
indebtedness; (iv) neglect, delay, omit, fail or refuse to take or prosecute any
action for the collection of all or any part of the Guaranteed Indebtedness or
this Guaranty or to take or prosecute any action in connection with any of the
Loan Documents; (v) exercise or refrain from exercising any rights against
Borrower or others, or otherwise act or refrain from acting; (vi) settle or
compromise all or any part of the Guaranteed Indebtedness and subordinate the
payment of all or any part of the Guaranteed Indebtedness to the payment of any
obligations, indebtedness or liabilities which may be due or become due to bank
or others; (vii) apply any deposit balance, fund, payment, collections through
process of law or otherwise or other collateral of Borrower to the satisfaction
and liquidation of the indebtedness or obligations of Borrower to Bank, if any,
not guaranteed under this Guaranty; and (viii) apply any sums paid to Bank by
Guarantor, Borrower or others to the Guaranteed Indebtedness in such order and
manner as Bank, in its sole discretion, may determine.

(d)

Should Bank seek to enforce the obligations of Guarantor hereunder by action in
any court or otherwise, Guarantor waives any requirement, substantive  or
procedural, that (i) Bank first enforce any rights  or remedies against Borrower
 or any other person or entity liable to Bank for all  or any part of the
Guaranteed Indebtedness, including, without limitation, that a judgment first be
rendered against Borrower or any other person or entity, or that Borrower or any
other person or entity should be joined in such cause, or (ii) Bank shall first
enforce rights against any collateral which shall ever have been given to secure
all or any part of the Guaranteed Indebtedness  or this Guaranty. Such waiver
shall be without prejudice to Bank’s right, at its option, to proceed against
Borrower or any other person or entity, whether by separate action or by
joinder.

(e)

In addition to any other waivers, agreements and covenants of Guarantor set
forth herein, Guarantor hereby further waives and releases all claims, causes of
action, defenses and offsets for any act or omission of Bank, its directors,
officers, employees, representatives or agents in connection with Bank’s
administration of the Guaranteed Indebtedness, except for Bank’s willful
misconduct and gross negligence.

8.

Obligations Not impaired.

(a)

Guarantor agrees that its obligations under this Guaranty shall not be released,
diminished, impaired, reduced or affected by the occurrence of anyone or more of
the following events: (i) the death, disability  or lack of corporate power of
Borrower, Guarantor or any other guarantor of all  or any part of the Guaranteed
Indebtedness, (ii) any receivership, insolvency bankruptcy, disability or other
proceedings affecting Borrower, Guarantor or any other guarantor of all or any
part of the Guaranteed Indebtedness, or any of their respective property; (iii)
the partial or total release or discharge of Borrower  or any other guarantor of
all or any part of the Guaranteed Indebtedness,  or any other person or entity
from the performance of any obligation contained in any instrument or agreement
evidencing, governing or securing all or any part of the Guaranteed
Indebtedness, whether occurring by reason of law or otherwise; (iv) the taking
 or accepting of any collateral for all or any part of the Guaranteed
Indebtedness  or this Guaranty; (v) the taking  or accepting of any other
guaranty for all or any part of the Guaranteed Indebtedness; (vi) any failure by
Bank to acquire, perfect or continue any lien or security interest on collateral
securing all or any part of the Guaranteed Indebtedness  or this Guaranty; (vii)
the impairment of any collateral securing all or any part of the Guaranteed
Indebtedness or this Guaranty; (viii) any failure by Bank to sell any collateral
securing all or any part of the Guaranteed Indebtedness or this Guaranty in a
commercially reasonable manner or as otherwise required by law; (ix) any
invalidity or unenforceability of or defect of deficiency in any of the Loan
Documents; or (x) any other circumstance which might otherwise constitute a
defense available to, or discharge of, Borrower, Guarantor or any other
guarantor of all or any part of the Guaranteed Indebtedness.





UNLIMITED GUARANTY – Page 4




--------------------------------------------------------------------------------

(b)

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of all or any part of the Guaranteed Indebtedness
is rescinded or must otherwise be returned by Bank upon the insolvency,
bankruptcy or reorganization of Borrower, Guarantor, any other guarantor of all
or any part of the Guaranteed Indebtedness, or otherwise, all as though such
payment had not been made.

(c)

None of the following shall affect Guarantors liability hereunder: (i) the
unenforceability of all or any part of the Guaranteed Indebtedness against
Borrower by reason of the fact that the Guaranteed Indebtedness exceeds the
amount permitted by law; (ii) the act of creating all or any part of the
Guaranteed Indebtedness is ultra vires; or (iii) the officers or partners
creating all or any part of the Guaranteed Indebtedness acted in excess of their
authority. Guarantor hereby acknowledges that withdrawal from, or termination
of, any ownership interest in Borrower now or hereafter owned or held by
Guarantor shall not alter, affect or in any way limit the obligations of
Guarantor hereunder.

9.

Insolvency.   Should Guarantor become insolvent, or fail to pay Guarantors debts
generally as they become due, or voluntarily seek, consent to, or acquiesce in
the benefit or benefits of any Debtor Relief Law, or become a party to (or be
made the subject of) any proceeding provided for by any Debtor Relief Law (other
than as a creditor or claimant) that could reasonably be expected to suspend or
otherwise adversely affect the rights and remedies of Bank granted hereunder,
then, in any such event, the Guaranteed Indebtedness shall be, as between
Guarantor and Bank, a fully matured, due, and payable obligation of Guarantor to
Bank (without regard to whether Borrower is then in default under the Loan
Documents or whether the Guaranteed Indebtedness, or any part thereof is then
due and owing by Borrower to Bank), payable in full by Guarantor to Bank upon
demand, which shall be the estimated amount owing in respect of the contingent
claim created hereunder.

10.

Subrogation.   Until the Guaranteed Indebtedness has been paid, in full,
Guarantor hereby covenants and agrees that it shall not assert, enforce, or
otherwise exercise (a) any right of subrogation to any of the rights or liens of
Bank against Borrower or any other guarantor of the Guaranteed Indebtedness or
any collateral or other security, or (b) unless such rights are expressly made
subordinate to the Guaranteed Indebtedness (in form and upon terms acceptable to
Bank) and the rights of Bank under this Guaranty and the Loan Documents, any
right of recourse, reimbursement, contribution, indemnification, or similar
right against Borrower or any other guarantor of all or any part of the
Guaranteed Indebtedness.

11.

Subordinate Debt.   All principal of and interest on all indebtedness,
liabilities, and obligations of Borrower to Guarantor (the “Subordinated Debt”)
now or hereafter existing, due or to become due to Guarantor, or held or to be
held by Guarantor, whether created directly or acquired by assignment or
otherwise, and whether evidenced by written instrument or not, shall be
expressly subordinated to the Guaranteed Indebtedness. Until such time as the
Guaranteed Indebtedness is paid and performed in full and all commitments to
lend under the Loan Documents have terminated, Guarantor agrees not to receive
or accept any payment from Borrower with respect to the Subordinated Debt at any
time an event of default or default under the Loan Documents has occurred and is
continuing; and, in the event Guarantor receives any payment on the Subordinated
Debt in violation of the foregoing, Guarantor will hold any such payment in
trust for Bank and forthwith turn it over to Bank in the form received, to be
applied to the Guaranteed Indebtedness. If Guarantor has executed a separate
subordination agreement (“Subordination Agreement”) applicable to the
Subordinated Debt, the Subordination Agreement shall control over any
inconsistent provision in this Section 11.

12.

No Fraudulent Transfer.   It is the intention of Guarantor and Bank that the
amount of the Guaranteed Indebtedness guaranteed by Guarantor by this Guaranty
shall be in, but not in excess of, the maximum amount permitted by fraudulent
conveyance, fraudulent transfer, or similar laws applicable to Guarantor.
Accordingly, notwithstanding anything to the contrary contained in this Guaranty
or any other agreement or instrument executed in connection with the payment of
any of the Guaranteed Indebtedness, the amount of the Guaranteed Indebtedness
guaranteed by Guarantor by this Guaranty shall be limited to that amount which
after giving effect thereto would not (a) render Guarantor insolvent, (b) result
in the fair saleable value of the assets of Guarantor being less than the amount
required to pay its debts and other liabilities (including contingent
liabilities)





UNLIMITED GUARANTY – Page 5




--------------------------------------------------------------------------------

as they mature, or (c) leave Guarantor with unreasonably small capital to carry
out its business as now conducted and as proposed to be conducted, including its
capital needs, as such concepts described in clauses (a), (b) and (c) of this
Section 12, are determined under applicable law, if the obligations of Guarantor
hereunder would otherwise be set aside, terminated, annulled or avoided for such
reason by a court of competent jurisdiction in a proceeding actually pending
before such court. For purposes of this Guaranty, the term “applicable law”
means as to Guarantor each statute, law, ordinance, regulation, order, judgment,
injunction or decree of the United States or any state or commonwealth, any
municipality, any foreign country, or any territory, possession or tribunal
applicable to Guarantor.

13.

Actions against Guarantor.   In the event of a default in the payment or
performance of all or any part of the Guaranteed Indebtedness, or if an event of
default occurs under any Loan Document, when all or any portion of the
Guaranteed Indebtedness becomes due, whether by its terms, by acceleration or
otherwise, Guarantor shall, upon demand, promptly pay the amount due thereon to
Bank, in lawful money of the United States, at Bank’s address set forth above.
One or more successive or concurrent actions may be brought against Guarantor,
either in the same action in which Borrower is sued or in separate actions, as
often as Bank deems advisable. The exercise by Bank of any right or remedy under
this Guaranty or under any other agreement or instrument, at law, in equity
otherwise, shall not preclude concurrent or subsequent exercise of any other
right or remedy. The books and records of Bank shall be admissible in evidence
in any action or proceeding involving this Guaranty and shall be prima facie
evidence of the payments made on, and the outstanding balance of, the Guaranteed
Indebtedness.

14.

Notice of Sale.   Except as otherwise required by law, in the event that
Guarantor is entitled to received any notice under the Uniform Commercial Code,
as it exists in the state governing any such notice, of the sale or other
disposition of any collateral securing all or any part of the Guaranteed
Indebtedness or this Guaranty, reasonable notice shall be deemed given when such
notice is deposited in the United States mail, postage prepaid, at the address
for Guarantor set forth above, ten (10) days prior to the date any public sale,
or after which any private sale, of any such collateral is to be held; provided,
however, that notice given in any other reasonable manner or at any other
reasonable time shall be sufficient.

15.

Waiver by Bank.   No delay on the part of Bank in exercising any right hereunder
or failure to exercise the same shall operate as a waiver of such right. In no
event shall any waiver of the provisions of this Guaranty be effective unless
the same be in writing and signed by an officer of Bank, and then only in the
specific instance and for the purpose given.

16.

Successors and Assigns.   This Guaranty is for the benefit of Bank, its
successors and assigns. This Guaranty is binding upon Guarantor and Guarantors
successors, including, without limitation, any person or entity obligated by
operation of law upon the reorganization, merger, consolidation or other change
in the organizational structure of Guarantor.

17.

Setoff Rights.   Bank shall have the right to set off and apply against the
Guaranteed Indebtedness, any and all deposits owing from Bank to Guarantor if
Guarantors obligation to remit all or any portion of the Guaranteed Indebtedness
has matured under this Guaranty irrespective of whether or not such Beneficiary
shall have made any demand under this Guaranty. The rights and remedies of Bank
hereunder are in addition to other rights and remedies (including, without
limitation, other rights of setoff) which Bank my have.

18.

Costs and Expenses.   Guarantor shall pay on demand by Bank all reasonable costs
and expenses, including, without limitation, all reasonable attorneys’ fees
incurred by Bank in connection with the enforcement and/or collection of this
Guaranty. This covenant shall survive the payment of the Guaranteed
Indebtedness.

19.

Severability.   If any provision of this Guaranty is held by a court of
competent jurisdiction to be illegal, invalid or unenforceable under present or
future laws, such provision shall be fully severable, shall not impair or
invalidate the remainder of this Guaranty and the effect thereof shall be
confined to the provision held to be illegal, invalid or unenforceable.

20.

No Obligation.   Nothings contained herein shall be construed as an obligation
on the part of Bank to extend or continue to extend credit to Borrower.





UNLIMITED GUARANTY – Page 6




--------------------------------------------------------------------------------

21.

Amendment.   No modification or amendment of any provision of this Guaranty, nor
consent to any departure by Guarantor therefrom, shall be effective unless the
same shall be in writing and signed by an officer of Bank, and then shall be
effective only in the specific instance and for the purpose for which given.

22.

Cumulative Rights.   All rights and remedies of Bank hereunder are cumulative of
each other and of ever other right or remedy which Bank may otherwise have at
law or in equity or under any instrument or agreement, and the exercise of one
or more of such rights or remedies shall not prejudice or impair the concurrent
or subsequent exercise of any other rights or remedies.

23.

Compliance with Applicable Usury Laws.   Notwithstanding any other provision of
this Guaranty or of any instrument or agreement evidencing, governing or
securing all or any part of the Guaranteed Indebtedness, Guarantor and Bank by
its acceptance hereof agree that Guarantor shall never be required or obligated
to pay interest in excess of the maximum nonusurious interest rate as may be
authorized by applicable law for the written contracts which constitute the
Guaranteed Indebtedness. It is the intention of Guarantor and Bank to conform
strictly to the applicable laws which limit interest rates, and any of the
aforesaid contracts for interest, if and to the extent payable by Guarantor,
shall be held to be subject to reduction to the maximum nonusurious interest
rate allowed under said law.

24.

Descriptive Headings.   The headings in this Guaranty are for convenience only
and shall not define or limit the provisions hereof.

25.

Gender.   Within this Guaranty, words of any gender shall be held and construed
to include the

26.

Entire Agreement.   This Guaranty contains the entire agreement between
Guarantor and Bank regarding the subject matter hereof and supersedes all prior
written and oral agreements and understandings, if any, regarding same;
provided, however, this Guaranty is in addition to and does not replace, cancel,
modify or affect any other guaranty of Guarantor now or hereafter held by Bank
that related to Borrower and different indebtedness.

27.

GOVERNING LAW AND VENUE.   THIS GUARANTY IS BEING EXECUTED AND DELIVERED, AND IS
INTENDED TO BE PERFORMED, IN DALLAS COUNTY, TEXAS AND THE LAWS (EXCLUDING CHOICE
OF LAW PROVISIONS) OF SUCH STATE SHALL GOVERN THE VALIDITY, CONSTRUCTION,
ENFORCEMENT AND INTERPRETATION OF THIS GUARANTY, EXCEPT TO THE EXTENT FEDERAL
LAWS OTHERWISE GOVERN THE VALIDITY, CONSTRUCTION, ENFORCEMENT AND INTERPRETATION
OF ALL OR ANY PART OF THIS GUARANTY. ALL LEGAL ACTIONS RELATED TO THIS GUARANTY
SHALL BE BROUGHT IN THE APPROPRIATE COURT OF LAW LOCATED IN DALLAS COUNTY,
TEXAS, TO THE EXCLUSION OF ALL OTHER VENUES.

28.

WAIVER OF RIGHT TO JURY.   GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, PROCEEDING, OR
COUNTERCLAIM THAT RELATES TO OR ARISES OUT OF ANY OF THE LOAN DOCUMENTS OR TIm
ACTS OR FAILURE TO ACT OF OR BY BORROWER IN THE ENFORCEMENT OF ANY OF THE TERMS
OR PROVISIONS OF THIS GUARANTY OR THE OTHER LOAN DOCUMENTS.

29.

NO ORAL AGREEMENTS.   THIS GUARANTY REPRESENTS THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS BY THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.





UNLIMITED GUARANTY – Page 7




--------------------------------------------------------------------------------

EXECUTED as of the date first above written.




GUARANTOR:




SIELOX, INC.




By:   /s/ Melvyn Brunt

Name:  Melvyn Brunt

Title:  Secretary








UNLIMITED GUARANTY – Page 8




--------------------------------------------------------------------------------

EXECUTED as of the date first above written.




GUARANTOR:




SIELOX, INC.




By:   /s/ James Pritchett

Name:  James Pritchett

Title:  Secretary








UNLIMITED GUARANTY – Page 9


